      Case 2:13-cv-01326-JS-SIL Document 113 Filed 05/29/20 Page 1 of 2 PageID #: 854




                         GOTTESMAN, WOLGEL, FLYNN, WEINBERG & LEE, P.C.
                                 A Professional Corporation Incorporated in the State of New York
SAMUEL GOTTESMAN (1905-1974)
HAROLD H. WOLGEL (1920-2010)                         ATTORNEYS AT LAW
LAWRENCE L. FLYNN
                                                     11 HANOVER SQUARE                              WRITERS E-MAIL:
STEVEN WEINBERG
                                                   NEW YORK, N.Y. 10005-2870                        sweinberg@gottesmanlaw.com
STEWART W. LEE ◊
KELSEY BILODEAU ◊
   ___________                                                                                      IN REPLY REFER TO
RICHARD B. DEMAS                                     TELEPHONE (212) 495-0100
                                                     FACSIMILE (212) 480-9797                             14863
CHARLOTTE LICKER ◊
◊ Also Admitted in New Jersey

                                                                      May 29, 2020
      VIA ECF & FIRST-CLASS MAIL
      The Honorable Joanna Seybert
      United States District Court
      Eastern District of New York
      100 Federal Plaza
      Central Islip, NY 11722

                Re:      United States of America v. Elk Assoc. Funding Corp., Civ No. 13-cv-1326

      Dear Judge Seybert:

              We are local counsel for the U.S. Small Business Administration as Receiver for Elk
      Associates Funding Corp. (the “Receiver”), the court-appointed receiver in this action. We write
      in regards to Feinsod and Feinstein’s (“Movants”) May 27, 2020 letter (ECF Doc. 112),
      requesting a determination of Movants’ motion to lift stay to file a proposed action against the
      SBA, as federal agency, to “enforce the 2012 settlement agreement” (the “Proposed Action”).
      Movants have not fulfilled the Wencke factors required to lift the stay. The Receiver respectfully
      refers the Court to the Receiver’s opposition to Movants’ lift stay motion (ECF Doc. 106).

               The Receiver also respectfully refers the Court to the Orders of Judge Bianco and
      Magistrate Judge Locke in the related action Elk v. Feinsod, et. al., 17-cv-3586 (the “D&O
      Action”). On October 1, 2018, Judge Bianco denied the defendants, including Movants, motion
      to dismiss the complaint in the D&O Action, and explicitly rejected the defendants argument that
      the settlement agreement release requires the D&O Action to be dismissed, stating “because the
      SBA is bringing this action in its role as receiver for Elk, the terms and conditions of the
      settlement agreement do not apply here.” See D&O Action ECF Doc. 66, pg. 12, N. 11.
      Similarly, on March 2, 2020, Magistrate Judge Locke denied Movants’ motion seeking to stay
      discovery in the D&O Action based on Movant’s pending lift stay motion and Proposed Action.
      See D&O Action ECF Doc. 143, letter motion and opposition at ECF Docs. 133 & 135.

              Discovery, at Magistrate Judge Locke’s direction, is continuing in the D&O Action. See
      D&O Action ECF Doc. 143. The decisions in the D&O Action are clear that even assuming
      arguendo that this Court lifts the stay, and Movants’ file the Proposed Action, those actions will
      not “obviate the need for further discovery” in the D&O Action as Movants contend. Movants
      assertion of a counterclaim for indemnity, exhaustion of an insurance policy and statement they
      will incur attorneys’ fees and costs in the D&O Action, are irrelevant and do not support the
      Wencke factors to lift the stay in this action. The Receiver also notes that Movants’ assertion that
Case 2:13-cv-01326-JS-SIL Document 113 Filed 05/29/20 Page 2 of 2 PageID #: 855

The Honorable Joanna Seybert
U.S. District Court for the E.D.N.Y.
May 29, 2020
Page 2

the defendants in the D&O Action will successfully defend against the Receiver’s claims, prevail
on their counterclaim for indemnification, and that at that time the receivership estate “may lack
the resources to pay the indemnification”, is pure speculation on Movants’ part and similarly
irrelevant to Movants’ lift stay motion.

        The Receiver respectfully refers Your Honor to the Receiver’s November 22, 2019
unopposed motion seeking to lift the judicial stay for the limited purpose of permitting the
Receiver to renew a September 24, 2010 judgment (ECF Doc. 107). The Receiver’s judgment
lien expires on September 24, 2020. Timely judgment renewal will prevent any intervening lien
from taking priority on the judgment debtors’ real property. See NY Civ. Practice Rule §5203.
The Receiver’s motion is not related to the pending adversary proceedings. Thank you.

                                                    Respectfully submitted,

                                                            /s/

                                                    Steven Weinberg
CC:    All Parties (VIA ECF ONLY)
